Title: To John Adams from William Brown, February 1790
From: Brown, William,Hopkins, John
To: Adams, John



To the Honourable John Adams Vice President of the United States of America
February 1790

The Petition of William Brown & Jam. Hopkins with advice of the Honourable John Jay most humbly sheweth that they being now in Confinement in the new Goal of this City suffering under the greatest cruelty that can be inflicted on any human Person & from the Noble Character that Yr. Honour bears induces them to apply for redress hoping that if consistent Your Honour will free them from the Punishment inflicted on them. may the God of Mercy in whose hands are the hearts of Men dispose Your Honour to befriend them in granting them also their Release they having sailed out of this State. The Petition would also present to Your Honour that there is people who is well acquainted with the Captain & know him to be of an infamous Character. may the Great Sovereign whose unbounded Pity is towards the distressed make Your Honour the happy instrument in granting them Release & may every Blessing be shewed on Your Noble Character from the inhabitants of this City who advised us to apply for Redress.  & as in Duty bound we shall ever pray &c…
Willm. BrownJohn Hopkins